El Juez Asociado Señor Wole
emitió la opinión del tribunal.
Los demandantes ban apelado de una resolución dictada por la Corte de Distrito de San Juan que deja “sin efecto ni eficacia alguna la sentencia registrada en noviembre 22, 1935, y reponiendo el caso al mismo estado que estaba antes del juicio, pero imponiendo al demandado las costas de este incidente, sin incluir honorarios de abogado.”
 La demanda es una en cobro de pagaré suscrito a favor de Rafael Guillermety, causante de los demandantes, por el demandado Luis E. Capó. El 22 de octubre de 1935 el secretario de la corte notificó a las partes que el juicio había sido señalado para el día 4 de noviembre de 1935, y no habiendo comparecido en esa fecha el demandado, los demandantes procedieron a practicar su prueba. El 22 de noviembre de 1935 dictó sentencia la corte declarando con lugar la demanda e imponiendo al demandado las costas, incluyendo en ellas honorarios de abogado.
El abogado del demandado presentó una moción para que se dejara sin efecto la sentencia a favor de los demandantes, basando dicha moción en las alegaciones siguientes:
“1..
“2. Que este abogado del demandado no se enteró de dicho seña-lamiento ni de que se le había remitido por el Secretario de esta Corte la notificación del mismo hasta hace tres días, o sea mucho después de haberse celebrado el juicio, por el motivo de que cuando el men-sajero de esta Corte, encargado de estas diligencias oficiales entregó dicha, notificación en mi oficina, me encontraba ausente en la Isla, en asuntos profesionales, y cuya notificación fue entregada bajo sobre *375a una hermana de este letrado, quien aunque dejó sobre el escritorio, se olvidó de entregar o informarme de haberse recibido dicho pliego, por no ser ella empleada mía, ni estar al cabo de estos asuntos, y como este letrado desde los primeros días del mes de octubre fre-cuentemente ha tenido que encontrarse ausente de su oficina, en el pueblo de Comerío en gestiones legales, como abogado de la Puerto Rico Production Credit Association, apenas podía venir a esta Corte, e ignoraba en absoluto los señalamientos hechos por la misma.
“3. Que de haber tenido conocimiento este abogado de dicho se-ñalamiento, no hubiera dejado de comparecer a atender a la vista de este caso, por considerar que el demandado tiene suficiente y me-ritoria defensa en el mismo, y porque en su carácter de abogado ha tratado siempre de cumplir fielmente con sus deberes para con sus clientes y la Corte.
“4. Que este letrado fué sorprendido de que este caso había sido señalado y visto, como alega hace tres días, en ocasión de estar buscando otros papeles sobre su escritorio y encontró el sobre con-teniendo dicha notificación, trasladándose seguido a esta Corte a fin de confirmar si el caso fué visto, lo que resultó confirmado por la ce-lebración del juicio en el expresado día y dictándose sentencia en contra del demandado.
“5. Que esta sentencia en tales circunstancias teniendo como tiene el demandado una buena defensa en contra de las pretensiones de los demandantes, de acuerdo con sus alegaciones en su contestación, sería fatal para él, quien desde el primer momento de haber sido deman-dado ha tenido interés y necesidad de defenderse de dicha pretensión.
“6. Que en este caso, según alegamos, por la no comparecencia de la parte demandada a la vista del juicio, ha ocurrido la inadver-tencia y sorpresa, por no haber llegado a poder de este abogado la notificación del Secretario, y existe a más una excusable negligencia, por las razones expuestas de haberse encontrado frecuentemente fuera de su oficina y de esta ciudad, en la Isla, en asuntos profesionales.”
Se opusieron por escrito los demandantes a que se dejara sin efecto la sentencia recaída a su favor, pero a pesar de ello la corte, como hemos dicho, así lo resolvió. Los deman-dantes apelaron. En su alegato señalan dos errores, a saber:
“1. La Corte de Distrito de San Juan erró manifiestamente al dejar sin efecto ni eficacia alguna la sentencia dictada por la misma en 22 de noviembre de 1935.
*376• “2. Igualmente erró dicha corte al imponer al demandado ape-lado el pago de las costas del incidente sin incluir honorarios de abog’ado. ’ ’
Sostienen los apelantes que las razones aducidas por el demandado en sn moción son insuficientes para que una corte, en el ejercicio de sus facultades discrecionales, deje sin efecto una sentencia.
El artículo 140 del Código de Enjuiciamiento Civil dis-pone, entre otras cosas:
“. . . La corte puede también, a su arbitrio, después de notifi-cada la parte contraria, permitir en la forma que estimare justa, una enmienda a cualquier alegación o procedimiento en otros particu-lares, y puede, en igual forma, permitir que se formule una contesta-ción después del término prescrito por este Código, y también exi-mir a alguna persona o a sus representantes legales, de los efectos de una sentencia, orden u otro procedimiento que se hubiese dictado contra ella, por causa de equivocación, inadvertencia, sorpresa o excusable negligencia; y cuando por cualquier razón que la corte o el juez de la misma estime satisfactorio, la parte agraviada hubiese de-jado de solicitar algún recurso legal, durante el período judicial en que se dictó dicha sentencia, orden o procedimiento objeto de la queja, dicha corte o juez en vacaciones, podrá conceder el remedio, mediante solicitud presentada dentro de un plazo razonable que no excederá de seis meses, contados desde la expiración del período judicial. . .”
Las palabras usadas son peculiarmente fuertes en favor de una parte que está en rebeldía: “equivocación”, “inadver-tencia”, “sorpresa” o “excusable negligencia”.
“Inadvertencia” fue la mejor caracterización de la natu-raleza de la rebeldía en este recurso y se le coloca en la misma base que “equivocación” o “sorpresa”, fundamentos que en muchos casos sirven para la intervención de una corte de equidad. En la ley común existía una interpretación más estricta de rebeldía, pero en Puerto Eico la Asamblea Le-gislativa ha hablado. Véase especialmente el caso de Gutiérrez et al. v. Foix, 23 D.P.R. 73.
*377La jurisprudencia de las cortes es clara al efecto de que una sentencia, dictada aun después de celebrado un juicio, como en el presente caso, pero registrada prácticamente en rebeldía, puede ser abierta a discreción de la corte.
Los apelantes citan el caso de Cancela v. Pellot, 34 D.P.R. 664. En dicho caso, en el cual actuamos con considerable vacilación, la corte inferior se había negado antes a ordenar la apertura de la rebeldía. La parte apelada no presentó méritos algunos para que se abriera la rebeldía, sino todo lo contrario. El abuso de discreción allí fue claro.
La corte inferior dijo que los demandantes con buenas razones se opusieron a la apertura de la rebeldía, pero que luego de examinar los hechos, ella creía que los intereses de la justicia exigían que el caso se colocara en el estado en ■que antes se hallaba. Es evidente, además, que el deman-dado y apelado actuó rápidamente al ser notificado de la sentencia. No hallamos razón suficiente para revocar la dis-creción de la corte inferior.
Los apelantes también se quejan de que la corte de ■distrito dejara de incluir honorarios de abogados en las costas. Esta también es cuestión que cae dentro de la sana discreción de la corte, suponiendo que la corte tuviera derecho .a imponer honorarios de abogados en ese incidente.

Debe confirmarse la resolución ■apelada.

.El Juez Asociado Señor Córdova Dávila no intervino.